220 F.2d 351
LIAN BROTHERS, Plaintiff-Appellant,v.UNITED STATES of America, Defendant-Appellee.
No. 215.
Docket 23382.
United States Court of Appeals, Second Circuit.
Argued March 14, 1955.
Decided March 14, 1955.

Appeal from the United States District Court for the Southern District of New York; Archie O. Dawson, Judge.
Kenneth Carroad, New York City (Theodore Propp, New York City, and Stanley H. Handman, Brooklyn, N. Y., of counsel), for plaintiff-appellant.
J. Edward Lumbard, U. S. Atty., for Southern Dist. of N. Y., New York City (Milton E. Lacina, Asst. U. S. Atty., New York City, of counsel), for defendant-appellee.
Before CLARK, Chief Judge, FRANK, Circuit Judge, and GALSTON, District Judge.
PER CURIAM.


1
Judgment affirmed on the opinion of Dawson, D. J., 123 F.Supp. 20, in open court.